Citation Nr: 0009324	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-43 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 RO decision which 
granted service connection and a 30 percent rating for PTSD; 
the veteran appealed for a higher rating.  An October 1996 RO 
decision granted a higher rating of 50 percent rating for 
PTSD; the veteran continued to appeal for a higher rating.  
He also appeals an April 1999 RO decision which denied a TDIU 
rating.  A Board hearing (video-conference hearing) was held 
in August 1999.  

The appeal also included the issue of entitlement to an 
earlier effective date for the current 50 percent rating for 
PTSD.  However, the veteran withdrew his appeal of this issue 
at the August 1999 Board hearing, and thus such is not before 
the Board.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is PTSD, 
currently rated 50 percent.  

2.  The veteran's PTSD is productive of no more than 
considerable social and industrial impairment, and by no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  

3.  The veteran has the equivalency of a high school 
education and employment experience in various jobs including 
coal mining and roofing; he last worked in 1992.

4.  The veteran's service-connected disability does not 
prevent him from securing or following substantially gainful 
employment, considering his impairment from PTSD, and his 
educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (1999).  

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1967 
to May 1970, including service in Vietnam.  His service 
medical records are negative for any psychiatric disorder.  

A VA medical record dated in 1989 reveals that the veteran 
expressed PTSD related symptoms such as intrusive thoughts 
and nightmares.  Outpatient records in 1991 and 1992 show 
diagnoses of generalized anxiety disorder and passive 
aggressive personality disorder.  The records also describe 
physical problems such as heart and back disabilities, and it 
was noted the veteran had lost his last job as a roofer.

A private psychiatric evaluation dated in May 1992 shows a 
diagnostic impression of PTSD.  The veteran's Global 
Assessment of Functioning (GAF) score was 70.  

In a December 1992 decision, the RO granted service 
connection for PTSD, with a 30 percent evaluation.  

A March 1993 VA medical statement indicates that the veteran 
was being treated for generalized anxiety disorder and PTSD.  
The doctor stated that the veteran had suicidal ideation, 
depression, and nightmares of Vietnam.  He noted the 
veteran's history of arthritis and angina.  He opined that 
the veteran was totally incapacitated.  

In April 1993, the veteran filed a claim for a permanent and 
total disability rating for non-service-connected pension 
purposes.  He reported prior work as a coal miner and as a 
roofer, with last employment in 1992 as a roofer.  He 
described his illness in the last year as involving his 
heart, back, and leg/ankle.

VA medical records dated in and after 1993 show treatment for 
non-service-connected disorders such as heart and back 
conditions.  Periodic treatment for PTSD is also shown.

Medical and other records note that in late 1991 the veteran 
injured his back at his job as a roofer.  A September 1993 
letter informs the veteran that he would be receiving a large 
workers' compensation award for the injury.

An October 1993 VA hospital record shows that the veteran was 
admitted with complaints of depression and multiple 
stressors, including financial problems.  It was noted that 
he requested discharge from the hospital after he learned 
that he would receive a large check from his previous 
employer.  The diagnoses were adjustment disorder with 
depressed mood and history of PTSD.  His GAF score was 70.  

A March 1994 Social Security Administration (SSA) 
determination denied the veteran's claim for disability 
benefits.  The primary diagnosis was adjustment disorder with 
depressed mood and the secondary diagnosis was chronic lumbar 
strain.  SSA records noted that the veteran's nervous 
condition was not completely disabling.  

On VA general medical examination in March 1994, the veteran 
indicated that he had been unemployed since March 1992 due to 
hypertension.  The diagnoses were coronary artery disease, 
hypertension, degenerative joint disease of the dorsal spine, 
PTSD, and adjustment disorder with depressed mood.  

On VA mental examination in July 1994, the veteran indicated 
that he was a mechanic in an infantry unit in Vietnam.  He 
stated that following the war, he became a loner and was 
easily irritated.  He indicated that he felt very tense, 
anxious, and edgy.  The veteran noted that he did not sleep 
well at night and had recurrent nightmares. He said that he 
woke up sweating and screaming.  It was noted that he had 
recurrent flashbacks and was easily startled.  The examiner 
noted that the veteran's attention and concentration were 
impaired.  His memory and recall for recent events was 
slightly impaired.  He denied being actively suicidal or 
homicidal.  The diagnosis was PTSD.  The GAF score was 60.  
The examiner noted that the veteran seemed to be adjusting to 
his problems and his prognosis was fair.  

In an August 1994 decision, the RO determined that 
entitlement to a permanent and total evaluation for non-
service-connected pension purposes was established primarily 
due to disability from non-service-connected coronary artery 
disease (rated 60 percent), non-service-connected 
degenerative arthritis of the lumbar spine (rated 20 
percent), and service-connected PTSD (then rated 30 percent).  

In separate statements received in October 1994, the 
veteran's wife, daughter, and daughter-in-law indicated that 
the veteran lost his temper easily, isolated himself from 
others, and had mood swings.  It was noted that he had memory 
problems, nightmares, and flashbacks.  

A private psychological evaluation was conducted in November 
1994.  The veteran reported that he suffered from depression, 
flashbacks and nightmares due to his experience in Vietnam.  
He stated that he isolated himself from others because he 
lost his temper easily.  He related that he had suicidal 
thoughts but made no suicide attempts.  It was noted that the 
veteran dropped out of high school in the eleventh grade.  He 
indicated that following his period of active service, he 
worked at a sawmill for one and a half years, in construction 
and roofing for four years, and as a coalminer for 16 years.  
He said that he last worked in March 1992.  The veteran 
claimed that when he was working he did not relate well with 
his co-workers or supervisors and stayed to himself.  He said 
that he did not have any hobbies and denied having any 
friends except for his wife and children.  He took care of 
his own hygiene and grooming independently and adequately.  
It was noted that his mood was depressed and his affect 
restricted.  The examiner indicated that the veteran appeared 
to be suffering from some serious emotional problems and 
opined that he would not be able to function effectively in a 
work environment due to his physical and emotional problems.  
The diagnostic impressions were PTSD and avoidant personality 
traits.  

In April 1996, the veteran was admitted to a VA hospital 
complaining of nightmares, violent temper, social withdrawal, 
increased anxiety, headaches, decreased concentration, 
insomnia, depression and inability to cope with life.  The 
discharge diagnoses were PTSD, chronic, moderate severity, 
and history of passive-aggressive and avoidant personality 
traits.  

A May 1996 VA hospital record shows an admission during which 
the veteran's diagnosis was PTSD, chronic, moderate severity.  
The GAF score was 45.  The veteran requested discharge from 
the hospital PTSD program because he felt that he was not 
emotionally ready.  It was noted that he was totally disabled 
at the time and needed re-evaluation after he completed 
another PTSD program in one year.  

On VA examination in August 1996, the veteran described some 
of his experiences in Vietnam, including his involvement in 
search-and-destroy missions and the Tet Offensive.  He 
related that he was subjected to mortar and rocket attacks 
and was wounded with a gunshot in the leg.  He stated that 
after military discharge he worked in a sawmill for a few 
months and then worked in the coalmines for 16 years.  He 
then worked for a roofing company for four years and stopped 
due to back and heart problems.  He indicated that he was not 
able to work due to physical problems.  He stated that he has 
been married since 1969 and had two children.  The veteran 
complained that he suffered from an exaggerated startle 
response, had nightmares once or twice per week, and cold 
sweats.  He said that he had an explosive temper and isolated 
himself from others.  He related that he experienced crying 
spells, flashbacks, and hypervigilance.  He stated that loud 
noises bothered him and reminded him of mortar attacks in 
Vietnam.  The veteran claimed that he was usually disoriented 
and did not know where he was.  The examiner noted that the 
veteran was oriented to time, place, and person.  His memory 
appeared to be intact.  His mood was euthymic and his affect 
was broad.  The examiner indicated that although the veteran 
reported a history of being explosive, his impulse control 
appeared to be contained.  The veteran denied suffering from 
any psychotic symptoms.  The diagnosis was PTSD.  

An August 1996 VA hospital record shows that the veteran was 
evaluated for participation in a PTSD program.  The diagnosis 
was PTSD, chronic, severe.  

Records of an August-October 1996 VA hospital admission 
reveal that the veteran was admitted with complaints of 
flashbacks, nightmares, increased anxiety, anger, depression, 
low self-esteem, social withdrawal, guilt feelings, fatigue, 
intrusive thoughts, decreased libido, and inability to cope 
with life.  It was noted that the veteran successfully 
completed the six-week PTSD treatment program.  It was noted 
that he was permanently, and totally disabled.  The Axis I 
discharge diagnosis was PTSD, chronic, severe.  Conditions 
noted on Axis III included arthritis of the back and right 
knee, peptic ulcer disease, hypertension, obesity, migraine 
headaches, and status post myocardial infarction.  The GAF 
was 45.  

In an October 1996 decision, the RO increased the evaluation 
for the veteran's service-connected PTSD to 50 percent 
disabling.  

An April 1997 VA hospital discharge summary shows that the 
veteran was admitted for inpatient evaluation of suitability 
for a full PTSD program.  The veteran gave a history of 
nightmares, flashbacks, uncontrolled anger, depression, low 
self-esteem, fatigue, feelings of guilt, inability to 
communicate effectively with others, insomnia, self-
isolation, rage, suicidal ideation, homicidal ideation, 
social isolation, anxiety, decreased libido, and intrusive 
thoughts.  The examiner noted that there was no evidence of 
abnormal depression or elevation of mood.  No current 
suicidal or homicidal thoughts or intentions were revealed.  
The veteran related no feelings of worthlessness or 
unrealistic guilt.  He reported some chronic auditory 
hallucinations.  His condition was stable on discharge.  The 
diagnosis was PTSD.  

On VA examination in July 1997, the veteran recounted his 
history of military service in Vietnam.  He complained of 
anxiety, depression, and decreased sleep.  He said that he 
was withdrawn and easily agitated.  He reported that he had 
constant violent dreams and at times, woke up shouting and 
screaming.  He had physical complaints of back pain, frequent 
headaches, and heart trouble.  The veteran indicated that he 
had been married for 28 years.  He said that his relationship 
with his wife remained fairly good.  The examiner noted that 
his affect showed fear, apprehension, and repressed anger.  
His mood was labile and dysphoric.  The veteran was guarded 
and suspicious; however, no evidence of psychosis or thought 
disorder was elicited.  The veteran indicated that he was 
constantly paranoid and felt that people were watching him.  
The diagnosis was PTSD, moderately severe, associated with 
major depression and paranoid ideation.  The GAF score was 
55-60.  The examiner noted that the veteran needed continued 
outpatient psychiatric treatment.  

Records from the SSA show that the veteran was awarded 
disability benefits in July 1997, based on a March 1997 
decision by an Administrative Law Judge (ALJ) that he became 
disabled in November 1994.  The primary diagnosis was 
arthritis and the secondary diagnosis was coronary artery 
disease.  The ALJ decision notes that the veteran had severe 
impairment from arthritis of multiple joints, coronary artery 
disease, hypertension, obesity, gastric ulcers, and PTSD.  

Records from a September-October 1997 VA hospital admission 
reveal that the veteran was admitted for treatment of PTSD.  
It was noted that his current diagnosis was supported by the 
presence of ineffective individual coping related to the 
residual affects of traumatic war experiences.  The veteran 
successfully completed the PTSD treatment program.  The 
examiner noted that he would require further outpatient 
psychiatric follow-up to continue working on his PTSD issues.  
The Axis I diagnosis was PTSD.  Conditions noted on Axis III 
included angina, status post myocardial infarction; 
degenerative joint disease; gastric ulcer, and chronic 
headaches.  The GAF was 50-55.  

VA outpatient records dated in 1998-1999 reveal that the 
veteran received continuing treatment for PTSD symptoms such 
as social isolation, depression, nightmares, and intrusive 
thoughts about Vietnam.  Social work notes show GAF scores 
ranging from 50 to 70 with diagnoses of PTSD, chronic, 
moderate to severe.  Mental health clinic records from his 
psychiatrist show that the veteran continued to take 
medication for PTSD.  GAF scores ranged from 60 to 65.  

In February 1999, the veteran filed a claim for a TDIU 
rating, asserting that his service-connected PTSD prevented 
him from working.  He reported prior work experience as a 
coal miner and roofer, with last work in 1992 as a roofer.  
He noted he had the equivalency of a high school education 
(GED).

At an August 1999 Board hearing (video conference hearing), 
the veteran testified that he had sleep problems, nightmares, 
cold sweats, flashbacks, exaggerated startle response, and 
panic attacks due to PTSD.  He stated that he isolated 
himself from his spouse and others by going into the woods or 
staying in his room.  He related that he was depressed and 
has had thoughts of hurting himself or others.  The veteran 
said that he last worked in March 1992 as a roofer but could 
not get along with his co-workers.  He claimed that the 
business shut down because of him.  The veteran's wife 
testified that the veteran was depressed, angry, and isolated 
himself.  She said that he did not engage in any social 
activities.  The veteran stated that he had a 10th grade 
education and later obtained a high school equivalency 
diploma (GED).  He testified that he injured his back during 
his employment as a roofer.  He used a cane due to an ankle 
injury.  




II.  Analysis

A.  Higher rating for PTSD

The veteran's claim for a rating higher than 50 percent for 
PTSD is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (effective prior to November 7, 1996).  
The old criteria provide that a 50 percent rating is assigned 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to established and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 50 percent rating is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  

With regard to the veteran's industrial history, the evidence 
shows that he worked as a coal miner for 16 years and then as 
a roofer for 4 years.  He lost his job with the roofing 
company in 1992 due to a non-service-connected back injury.  
In 1997 the SSA awarded disability benefits primarily based 
on non-service-connected arthritis and coronary artery 
disease.  Although the veteran has received hospital and 
outpatient treatment for PTSD, a substantial portion of his 
industrial impairment is due to non-service-connected 
physical conditions.

The Board notes that the veteran receives outpatient 
treatment, has completed several in-patient PTSD treatment 
programs, takes medication due to PTSD symptoms, and he does 
have some industrial impairment due to PTSD.  However, the 
most recent medical evidence shows that the veteran's GAF 
score for the most part ranges from 50 to 60.  This score 
denotes a moderate psychological impairment of social and 
occupational functioning.  The Board finds that the evidence 
as a whole shows that the veteran's industrial impairment 
from PTSD more nearly approximates the criteria for a 50 
percent rating under either the old rating criteria of Code 
9411 (considerable industrial impairment) or the new criteria 
of Code 9411 (occupational impairment with reduced 
reliability and productivity due to various symptoms).  

With regard to the veteran's social history, the evidence 
shows that he has been married for many years and has two 
adult children.  He has described his relationship with his 
wife as fairly good.  The veteran alleges he is socially 
isolated from family and friends and does not have any 
hobbies.  However, the veteran's social impairment is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996); 38 
C.F.R. § 4.126 (effective November 7, 1996).  The Board finds 
that the veteran's social impairment is reflective of no more 
than 50 percent disability under either the old or the new 
criteria.  

The Board finds that the medical evidence does not show PTSD 
symptoms of a magnitude to produce severe social and 
industrial impairment (the old criteria for a 70 percent 
rating under Code 9411).  Nor do PTSD symptoms cause 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood due to symptoms such as those outlined in 
the new criteria for a 70 percent rating under Code 9411.  
The overall PTSD disability picture more closely approximates 
the criteria for a 50 percent rating, than a 70 percent 
rating, and thus the lower rating of 50 percent is to be 
assigned.  38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD; thus, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  

B.  TDIU

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities and consideration is to be given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The veteran's only service-connected disability is PTSD, 
rated 50 percent disabling.  He does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  The issue is whether his 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The medical evidence of record reflects significant non-
service-connected disorders, including heart disease, 
arthritis, and other ailments.  Impairment from non-service-
connected disorders may not be considered in support of the 
claim for a TDIU rating.  38 C.F.R. §§ 4.14, 4.19.  

The veteran's education includes the equivalent of a high 
school education and he has employment experience in 
construction, roofing, and as a coalminer.  He last worked in 
1992 as a roofer and reportedly stopped work due to a non-
service-connected back injury.  The evidence fails to show 
that the veteran stopped working due to service-connected 
PTSD.  In a 1994 decision, the RO awarded a permanent and 
total evaluation for non-service-connected pension purposes.  
However, this was based on impairment from non-service-
connected coronary artery disease and degenerative arthritis 
of the lumbar spine, combined with impairment from the 
service-connected PTSD.  He has been awarded SSA disability 
benefits in 1997.  While the SSA decision considered 
impairment from service-connected PTSD and a number of other 
non-service-connected ailments, the SSA decision clearly 
indicates that the veteran's major impairments are his non-
service-connected arthritis and coronary artery disease.  

Although, the veteran maintains that he is unable to work due 
to his service-connected PTSD (rated 50 percent), the medical 
records as a whole do not demonstrate that he is incapable of 
performing his previous work in roofing or other forms of 
similar work due solely to PTSD.  Rather, the evidence shows 
that the veteran is not working primarily due to serious non-
service-connected conditions.  

While the veteran's service-connected PTSD may limit him from 
some forms of work, it does not prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  The high 50 percent 
compensation rating currently assigned for PTSD is 
recognition that the condition would make it difficult to 
perform some forms of work, yet the evidence fails to show 
that the service-connected condition prevents him from 
performing the physical and mental acts required for 
employment for which he is qualified.  There are not unusual 
factors which might make this case different from similarly 
rated veterans.  Van Hoose, supra.  

In sum, the veteran's service-connected PTSD does not prevent 
gainful employment, and the criteria for a TDIU rating are 
not met.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

A higher rating for PTSD is denied.  

A TDIU rating is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

